DETAILED ACTION
Notices to Applicant
This communication is a First Action Non-Final on the merits. Claims 1-20 as filed 05/27/2020, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1-7 are drawn to a method for analyzing and generating medical record and medical image data, which is within the four statutory categories (i.e. method). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites: […] generating a translated medical image by operation […] on an original medical record; generating information based on whether the translated medical image is natural in a modality of medical imaging; producing a back-translated medical record by operation of […] on the translated medical image; calculating a reward by comparing the back-translated medical record to the original medical record; updating parameters […] in response to the information and the reward; and updating parameters […] in response to the reward.  
The limitations of analyzing and generating medical record and medical image data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an illustrative model,” and “an interpretive model,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “an illustrative model,” and “an interpretive model,” language, analyzing an original medical record to generate an translated medical image, analyzing whether the translated medical image is natural in a modality of medical imaging to generate information based on this analysis, analyzing the translated medical image to produce a back-translated medical record, analyzing a comparison between the back-translated medical record to the original medical record to calculate a reward, and updating the analysis operations based on the information and reward in the context of this claim encompasses the user manually analyzing and generating medical record and medical image data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “an illustrative model,” and “an interpretive model,” to perform the analyzing and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., an illustrative model and an interpretive model as models generated by machine learning algorithms through a plurality of computer processors as they relate to a general purpose computers (Application Specification [0045], [0048], [0050], [0061], [0063], [0066])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “an illustrative model,” and “an interpretive model,” to perform the analyzing and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., an illustrative model and an interpretive model as models generated by machine learning algorithms through a plurality of computer processors as they relate to a general purpose computers (Application Specification [0045], [0048], [0050], [0061], [0063], [0066])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-7 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the medical data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond analyzing and generating medical data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 8-14 are drawn to a non-transitory computer readable medium for analyzing and generating medical record and medical image data, which is within the four statutory categories (i.e. manufacture). 
Independent Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 recites: […] generating a translated medical image by operation […] on an original medical record; generating information based on whether the translated medical image is natural in a modality of medical imaging; producing a back-translated medical record by operation […] on the translated medical image; calculating a reward by comparing the back-translated medical record to the original medical record; updating parameters […] in response to the information and the reward; and updating parameters […] in response to the reward.
The limitations of analyzing and generating medical record and medical image data, as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer readable medium,” “a computer,”  “an illustrative model,” and “an interpretive model,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a non-transitory computer readable medium,” “a computer,”  “an illustrative model,” and “an interpretive model,” language, analyzing an original medical record to generate an translated medical image, analyzing whether the translated medical image is natural in a modality of medical imaging to generate information based on this analysis, analyzing the translated medical image to produce a back-translated medical record, analyzing a comparison between the back-translated medical record to the original medical record to calculate a reward, and updating the analysis operations based on the information and reward in the context of this claim encompasses the user manually analyzing and generating medical record and medical image data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a non-transitory computer readable medium,” “a computer,”  “an illustrative model,” and “an interpretive model,” to perform the analyzing and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., an illustrative model and an interpretive model as models generated by machine learning algorithms operable on a non-transitory computer readable storage medium when executed by a computer as they relate to a general purpose computers (Application Specification [0045], [0048], [0050], [0061], [0063], [0066])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a non-transitory computer readable medium,” “a computer,”  “an illustrative model,” and “an interpretive model,” to perform the analyzing and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., an illustrative model and an interpretive model as models generated by machine learning algorithms operable on a non-transitory computer readable storage medium when executed by a computer as they relate to a general purpose computers (Application Specification [0045], [0048], [0050], [0061], [0063], [0066])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 9-14 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the medical data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond analyzing and generating medical data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 15-20 are drawn to an apparatus for analyzing and generating medical record and medical image data, which is within the four statutory categories (i.e. machine). 
Independent Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 recites: […] generating a translated medical image by operation […] on an original medical record; generating information based on whether the translated medical image is natural in a modality of medical imaging; producing a back-translated medical record by operation of […] on the translated medical image; calculating a reward by comparing the back-translated medical record to the original medical record; updating parameters […] in response to the information and the reward; and updating parameters […] in response to the reward.  
The limitations of analyzing and generating medical record and medical image data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory,” “at least one processor,”  “an illustrative model,” and “an interpretive model,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the an “a memory,” “at least one processor,”  “an illustrative model,” and “an interpretive model,” language, analyzing an original medical record to generate an translated medical image, analyzing whether the translated medical image is natural in a modality of medical imaging to generate information based on this analysis, analyzing the translated medical image to produce a back-translated medical record, analyzing a comparison between the back-translated medical record to the original medical record to calculate a reward, and updating the analysis operations based on the information and reward in the context of this claim encompasses the user manually analyzing and generating medical record and medical image data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a memory,” “at least one processor,”  “an illustrative model,” and “an interpretive model,” to perform the analyzing and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., an illustrative model and an interpretive model as models generated by machine learning algorithms through a memory and at least one processor as they relate to a general purpose computers (Application Specification [0045], [0048], [0050], [0061], [0063], [0066])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a memory,” “at least one processor,”  “an illustrative model,” and “an interpretive model,” to perform the analyzing and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., an illustrative model and an interpretive model as models generated by machine learning algorithms through a memory and at least one processor as they relate to a general purpose computers (Application Specification [0045], [0048], [0050], [0061], [0063], [0066])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 16-20 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the medical data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond analyzing and generating medical data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Pub. No. 2021/0007606 A1 teaches image based regions of interested can be converted into a new set of text-based medical records ([0068]);
U.S. Patent Application Pub. No. 2020/0160980 A1 teaches medical scan subsystems including medical scan report labeling system, medical scan annotating system, medical scan image analysis system, medical scan natural language analysis system, medical scan comparison system (Fig 1.);
U.S. Patent Application Pub. No. 2015/0012466A1 teaches a machine that acquires data by scanning a patient’s brain, captures the results of the scan, translating those results into a digital record, and making those digital records available to other devices ([0075]);
Allen et al., A Road Map for Translational Research on Artificial Intelligence in Medical Imaging: From the 2018 National Institutes of Health/RSNA/ACR/The Academy Workshop, Journal of the American College of Radiology, Volume 16, Issue 9, Part A, 2019, Pages 1179-1189, teaches machine learning in medical imaging for developing diagnostic reports (Pg. 1186);
Xia, Y., Tan, X., Tian, F., Qin, T., Yu, N., & Liu, T. Y. Model-level dual learning, International Conference on Machine Learning, (2018, July), (pp. 5383-5392). PMLR, teaches dual machine learning including image to text and text to image transformation (Pg. 5383). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626

/EVANGELINE BARR/Primary Examiner, Art Unit 3626